Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “oil cylinder or an air cylinder disposed in the bucket” from claim 6, as well as the “elastic piece disposed in the bucket” from claim 7 must be shown or the feature(s) canceled from the claim(s).  Additionally, the “wherein the driver is a connecting rod structure disposed in the bucket, the connecting rod structure comprises a support rod hinged to a side wall of the bucket, and two ends of the support rod are hinged to the drying member and a pedal respectively” from claim 8 must be shown or the feature(s) canceled from the claim. No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 5 and 6 in figure 3 and reference character 7 in figure 4. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a drying member and a driver are kept static during a spin-drying” which renders the claim indefinite. Specifically, MPEP 2173.05(p) states that a single claim which claims both an apparatus and the method steps is indefinite. In the instant case, the recitation makes the claim indefinite as it appears to be requiring the active step of a spin-drying process. Additionally, the recitation is indefinite since the drying member and a driver are recited to be kept static during a spin-drying process which is understood to be drying process, however, further in the claim, the limitation “during drying, the drying member is driven by the driver to rise” is recited. Therefore, it is unclear how the drying member and driver are rising when they are also defined to be static. For examination purposes, the recitation is understood as the drying member and driver are rising during the drying process.  
Claim 1 also recites “the cleaning tool is matched with the drying member” which is unclear to the Examiner. The term “matched” is understood be put together as being equal or similar. However, this could be in terms of color, shape, size, material, etc. and therefore, it is unclear the “matched” features between the cleaning and the drying member. For examination purposes, the cleaning tool’s shape is understood to correspond to the drying member’s shape when the cleaning tool is within the bucket. 
Furthermore, claim 1 recites, “during cleaning, the drying member is located below; and during drying…the drying member is then maintained above” which is indefinite. The limitation does not further include a reference point for the drying member to be below or above during the cleaning and/or drying stage. For examination purposes, the drying member is understood to be at a lower point in the bucket during cleaning, and then rises to a higher point in the bucket during drying. 
Claim 8, recites “wherein the driver is a connecting rod structure disposed in the bucket, the connecting rod structure comprises a support rod hinged to a side wall of the bucket, and two ends of the support rod are hinged to the drying member and a pedal respectively.” It is unclear how the support rod is hinged to a side wall, a drying member and a pedal when the rod is understood to only have two ends. For examination purposes, the support rod is understood to be hinged to the pedal, drying member and side wall indirectly. 
Claims 2-7 depend from claim 1 and are therefore rejected accordingly under 35 U.S.C. 112(b).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delangue (US 2018/0028040). 
Regarding claim 1, Delangue discloses a lift-type cleaning device (item 1, figure 4 below) for a floor washer (item 90, figures 2a and 2b), 

    PNG
    media_image1.png
    766
    829
    media_image1.png
    Greyscale

Figure 4. 
a cleaning tool (item 93, figure 2b) for cleaning a floor being disposed on the floor washer, and the lift-type cleaning device comprising:
a bucket (item 8, figure 4 above) for containing water (item 8 includes tanks within that are intended for storing water, cleaning liquid, etc.; paragraph 0094), 
wherein a drying member (includes items 60, 61, 62 and 70, figure 5 below; paragraph 0144) and a driver (defined as item 59 within item 15, figure 4 above and figure 5 below) are kept static during a spin-drying (items 60, 61, 62, 70 and 59 are not moving when drying) 
and the drying member and the driver are disposed in the bucket (both components are within item 8, figure 4 above); 
the cleaning tool is matched with the drying member (item 93 on item 90 is similar in shape to items 60 and 61 which are within the drying member); 
the driver is connected with the drying member and the driver is configured to control the drying member to rise (item 59 indirectly pushes items 60, 61, 62 and 70 back up, paragraph 0129); 
during cleaning, the drying member is located below (items 60, 61, 62 and 70 are compressed down towards bottom of item 8 thereby, cleaning item 93; paragraph 0133) and during drying, the drying member is driven by the driver to rise and the drying member is then maintained above (drying is defined as the last wrung out stage of item 93 from paragraph 0144 and the release of item 93 from items 60, 61 as item 59 indirectly pushes 60, 61, 62 and 70 for item 93 to dry and be stored; therefore, during the drying, items 60, 61, 62 and 70 are defined to rise above towards the top of item 8). 

    PNG
    media_image2.png
    864
    597
    media_image2.png
    Greyscale

Figure 5. 
Regarding claim 2, Delangue discloses the lift-type cleaning device as claimed in claim 1, wherein a support base (item 77, figure 5 above) is disposed in the bucket and supports the floor washer away from a bottom of the bucket (defined to indirectly support item 90 from the bottom of item 8). 
Regarding claim 3, Delangue discloses the lift-type cleaning device as claimed in claim 2, wherein the support base is connected with the driver (indirectly connected with item 59), and the driver drives the support base to rise or fall (items 77 moves up and down when item 59 moves up and down; therefore, item 59 indirectly drives item 77).  
Regarding claim 4, Delangue discloses the lift-type cleaning device as claimed in claim 1, wherein the drying member is a scraper brush (item 60 which is part of the drying member includes items 66 which are defined as scraper brush hairs, paragraph 0098, figure 4 above). 
Regarding claim 5, Delangue discloses the lift-type cleaning device as claimed in claim 2, wherein the drying member is connected with the support base and is fixedly disposed on the support base (items 60, 61, 62 and 70 is indirectly connected with item 77 and is defined to be fixedly disposed on item 77 since the drying members do not rotate about item 77 and instead, move up and down together). 
Regarding claim 7, Delangue discloses the lift-type cleaning device as claimed in claim 1, wherein the driver is an elastic piece (item 59 is defined as a spring, paragraph 0113) disposed in the bucket, and the elastic piece has a first end pressing against a bottom surface of the drying member (in the applicant’s disclosure, the elastic piece is not defined in the drawings, please refer to drawing objections; however, in applicant’s figure 4 below, it is understood that the elastic piece indirectly presses against a bottom surface of the drying member, which is item 21; therefore, in Delangue, item 59 indirectly presses against item 61, which is part of the drying member, to push it up) and a second end pressing against the bucket (Delangue, item 59 presses against the lower end of item 8, best seen in figure 4 above). 

    PNG
    media_image3.png
    468
    573
    media_image3.png
    Greyscale

Applicant’s Figure 4. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Delangue (US 2018/0028040) in view of Shinler (US 2011/0107540). 
Regarding claim 6, Delangue discloses the lift-typing cleaning device as claimed in claim 1, but does not explicitly disclose wherein the drive is an oil cylinder or an air cylinder disposed in the bucket. 
However, Shinler teaches a cleaning device comprising a squeegee assembly that is capable of being raised, lowered, pivoted and/or rotated either passively using gravity or manually using gearing, cables, and the like and/or via internal combustion, electric, pneumatic, hydraulic or other motive means. Shinler is considered to be an analogous prior art since it teaches a mechanism of raising and lowering a squeegee assembly in a cleaning device which is similar to the mechanism of an elastic piece raising and lower a drying member which is part of a cleaning device, as disclosed in Delangue (refer to claim 7 rejection). Shinler teaches that these manual and passive mechanisms for raising, lowering, pivoting and/or rotating a squeegee assembly of a cleaning device are functionally equivalent. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the elastic piece as disclosed in Delangue with a pneumatic (air) cylinder as taught in Shinler. In view of the teachings of Shinler, a person skilled in the art would know the equivalence of the elastic piece and the pneumatic cylinder for their use in raising and/or lowering a part of the cleaning device and the selection of any of these known equivalents would be within the level of ordinary skill in the art. 
Additionally, since the applicant submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. 
Both Delangue and Shinler teach a mechanism for raising and/or lowering a part of a cleaning device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subistute the elastic piece within the bucket, as disclosed in Delangue, for the pneumatic mechanism, as taught in Shinler, to achieve the predictable result of moving the drying member up and down to clean the cleaning tool (see MPEP 2143-I-B). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Delangue (US 2018/0028040) in view of Dingert (US 2020/0205638). 
Regarding claim 8, Delangue discloses the lift-type cleaning device for the floor washer as claimed in claim 1, but does not explicitly disclose wherein the driver is a connecting rod structure disposed in the bucket, the connecting rod structure comprises a support rod hinged to a side wall of the bucket, and two ends of the support rod are hinged to the drying member and a pedal respectively; and when the pedal is trod, the support rod on a fixed side of the drying member moves upwards to drive the drying member to move upwards. 
However, Dingert teaches a cleaning system comprising a floor washer with a cleaning tool, and a bucket comprising a washing-out device with a basket member capable of moving in an upward and downward movement by a first actuating device (Dingert, paragraphs 0063-0064). The first actuating device is defined as the driver (Dingert, item 9, figure 1) which includes a connecting rod structure (Dingert, defined to be rod which translates movement along item 20 and item 27, figure 1) disposed in the bucket (Dingert, item 1, figure 1), the connecting rod structure comprises a support rod (rod that moves along item 20 and item 27 which is defined to be a gear mechanism with a rod within; similar to applicant’s disclosure, the support rod and connecting rod are the same rod) hinged to a side wall of the bucket (indirectly hinged to a side wall of item 1 in order to drive the connecting rod upwards along item 20), and two ends of the support rod are hinged to the drying member (indirectly hinged to item 8, which is defined as the drying member that moves up and down within the bucket, item 1) and a pedal respectively (item 27 is indirectly hinged to item 22, figure 1) and when the pedal is trod, the support rod on a fixed side of the drying member (fixed side is defined as bottom of item 8) moves upwards to drive the drying member to move upwards (as item 22 is pushed down, item 27 rotates and drives the rod along item 20 upwards).
Since the applicant submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. 
Both Delangue and Dingert teach a mechanism for moving a drying member up and down in a bucket. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subistute the driver as an elastic piece within the bucket, as disclosed in Delangue, for the connecting rod structure with a pedal, as taught in Dingert, to achieve the predictable result of moving the drying member up and down to clean the cleaning tool (see MPEP 2143-I-B). Additionally, modifying the driver as disclosed in Delangue to include the teachings as from Dingert improve improve the driver mechanism so the user can push down the pedal outside of the bucket, making it easier for them to start the drying process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723